DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed 06/22/2021, the following has occurred: claim 1 has been amended. Claim 13 has been added. Claims 1-6 and 13 are pending and are presented for examination.
Response to Arguments
Applicant argues as follows:
 	A computer implemented instant rebate management program system comprising a computer, the computer comprising at least one microprocessor, the at least one microprocessor configured to execute instructions which transform the computer into a particular machine, the particular machine comprising a setup component, a program control memory structure a rebate fulfillment generator component, a selection component, a rebate fulfillment associator, and a first rebate fulfillment control memory structure, wherein:
the setup component is configured to:

the program control memory structure is configured to store the one or more programs and the credential associated with the one or more programs;
the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises a rebate fulfillment account which may be associated with a plurality of rebate instances;
the selection component is configured to:
receive a selection signal; and
select a rebate instance of one of the one or more programs in response to the selection signal;
the rebate fulfillment associator is configured to associate the rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance;
and the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance.
See amended claim 1, supra (emphasis added).Support for the amending language is found in the Specification. See Application at [0223] (“Referring to FIG. 27, a rebate management method 2700 receives a setup control signal 2611 (block 2701). Then, one or more programs 2750 are generated from the setup control signal 2611 (block 2702). The one or more programs 2750 may be associated with credential 2612. The credential 2612 may be utilized to associate a program login signal 2622 with one or more programs 2750. One of the one or more programs 2750 is selected as a rebate instance 2760 (block 2703). The rebate instance 2760 may be selected by a selection signal 2624 received. The rebate instance 2760 is associated with an unactivated rebate fulfillment account 2514 and/or rebate fulfillment value 2516 as an association (block 2704). The association may be stored with one or more associations.”’)
The above argument is not found to be persuasive. After further consideration, Examiner maintains that there is no disclosure in the specification for a plurality of rebate instances. The one of the one or more programs 2750 is selected as a rebate instance 2760. 
Applicant argues as follows:
See Shipley at [0025] and [0043]-[0044] (emphasis added).
As can be seen from the above-cited portions of Shipley, Shipley only discloses associating a rebate account with a single rebate instance -- not the claimed plurality of rebate instances. See supra.
The above argument is not found to be persuasive. After further consideration, Examiner maintains that there is no disclosure in the specification for a plurality of rebate instances. The one of the one or more programs 2750 is selected as a rebate instance 2760.
Applicant argues as follows: In response to the above “integrated into a practical application” argument, the Office Action states:
The above argument is not found to be persuasive. Applicant idea
of the microprocessor being a particular machine do not
transform the application into a practical idea or significantly
more than the abstract idea. The additional elements, taken
individually and as a combination, do not result in the claim
amounting to significantly more than the abstract idea because the
processor and the memory perform generic computer functions,
including receiving a signal, associating credential with setup signal,
generate a rebate fulfillment, select a rebate instance and storing the
rebate fulfillment and rebate instance. Generic computers
performing generic computer functions to apply an abstract
idea do not amount to significantly more than the abstract idea.
The additional computer limitations do not add an inventive concept
to the abstract idea of selecting one or more programs as a rebate
instance and associating the rebate with a rebate fulfillment and
associating rebates with a credit card. See Office Action at 5-6 (emphasis added).
Applicants respectfully submit that the Office Action has misconstrued Applicants’ arguments related to the Mayo Test.
Clearly, the Office Action is analyzing the claimed “microprocessor” as a “particular machine” under Step 2B of the Mayo Test. See MPEP § 2106.05 (“Eligibility Step 2B: Whether a Claim Amounts to Significantly More ... The second part of the Alice/Mayo test is often referred to as a search for an inventive concept . . . an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself... Limitations that the courts have found to qualify as ‘significantly more' when recited in a claim with a judicial exception include... Applying the judicial exception with, or by use of, a particular machine . . . .”) (emphasis added).
However, as explicitly detailed above, Applicants explain why the claims’ recitation of a “microprocessor” renders the claims patent eligible under Step 2A, Prong Two of the Mayo Test (not Step 2B). See MPEP § 2106.04 (“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.
If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is
directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘inventive concept’).”) (emphasis added).
Based on the foregoing, the Office Action’s “abstract idea” is integrated into a practical application via the requirement that the “abstract idea” be performed by “an additional element [which] implements a judicial exception with, or uses a judicial exception in conjunction with, a... manufacture that is integral to the claim.” See Fed. Reg. Vol. 84, No. 4 at 55 (emphasis added).
Based on the foregoing, Applicants contend a prima facie case for patent ineligibility has not been made, and withdrawal of the rejection of claims 1-6 under 35 U.S.C. § 101 is respectfully requested.”
The above argument is not found to be persuasive. With regard to the argument that the office has failed to provide a proper prima facie case, the examiner respectfully disagrees. The office has established a prima facie case because each claim was given the proper analysis under the test set forth by the Supreme Court.
The additionally recited limitation(s) fail(s) to establish that the claim(s) are not directed to an abstract idea.
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a setup component and selection component to perform    receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps. The components in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, selecting and associating rebates             such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “data processing device”. Next, “using one data processing device to select and associate rebates” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct associating. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 7-55 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. 
The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The dependent claims do not correct the deficiencies and are therefore also rejected.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is drawn to a system and method respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association. The limitation of receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “by a setup components,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “by setup components” language, “associating” in the context of this claim encompasses the user manually linking a rebate with a credit card. 
Selecting rebates and associating rebates with a credit card is consistent with a commercial interaction between two parties such as a merchant and a customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a setup component and selection component to perform    receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps. The components in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, selecting and associating rebates             such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “data processing device”. Next, “using one data processing device to select and associate rebates” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct associating. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 7-55 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. 
The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite” a plurality of rebate instances” that is not supported in the specification. Examiner interprets the limitation as a singular occurrence.
Dependent claims 2-6, and 13 are rejected based upon dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berland L et al (Patent 9934537) and in view of Shipley (PGPub 2012/0185318).

As regards claim 1, Berland discloses receive a setup control signal, the setup control signal comprising one or more programs; [col 56 lines 29-33]
associate a credential with the setup control signal; [col 57 lines 20-30]
the program control memory structure configure to store the one or more programs and the credential associated with the one or more programs; [col 50 lines 9-17]
Berland does not expressly disclose the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises rebate fulfillment account which may be associated with at least one of a plurality of rebate instances;
 the selection component configure to: 
receive a selection signal and select a rebate instance of one of the one or more programs in response to the selection signal; 
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance; and ; 
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance.
Shipley discloses the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises rebate fulfillment account which may be associated with a plurality of rebate instances; [0025, 0043-0044]
 the selection component configure to: 
receive a selection signal [0067] and
select a rebate instance of one of the one or more programs in response to the selection signal; [0067]
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance; [0023,0068] and  
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance. [0021, 0023, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 2, Berland and Shipley disclose claim 1, Berland discloses receive a program login signal; [col 28 lines 5-27]
determine the credential associated with the program login signal; and select the one or more programs associated with the credential. [Col 27 lines 45-04]

As regards claim 3,  Berland and Shipley disclose claim 1, Berland discloses a program selector; a validation component; a product manager; and a verification component.[ col 27 lines 45-04, col 44 lines 29-39, col 42 lines 30-40]

As regards claim 4, Berland and Shipley disclose claim 1, Berland discloses an activation login component, the activation login component configure to receive an activation login signal; [col 35 lines 28-36]
 	Berland does not expressly disclose a second rebate fulfillment control memory structure, wherein the first rebate fulfillment control memory structure sends the association associated with the activation login signal to the second rebate fulfillment control memory structure.
Shipley discloses a second rebate fulfillment control memory structure, wherein the first rebate fulfillment control memory structure sends the association associated with the activation login signal to the second rebate fulfillment control memory structure. [0021, 0023, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 5 , Berland and Shipley disclose claim 1, Berland discloses further comprising a machine display, the machine display configure to display a confirmation signal generated by the selection component. [Col 29 lines 4-21]
As regards claim 6, Berland and Shipley disclose claim 1, Berland discloses wherein the rebate fulfillment associator further associates a location data signal with the association. [Col 23 lines 36-56]

As regards claim 13, Berland and Shipley disclose claim 1, Berland does not disclose wherein the rebate fulfillment is associated with a stored value card. 
Shipley discloses wherein the rebate fulfillment is associated with a stored value card. [0057, 0068, 0070, Fig 19]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698